Citation Nr: 1517851	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a back disorder, claimed as secondary to a service-connected left ankle disability.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for a scar, residual of circumcision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

The Board denied the Veteran's service connection claim in a December 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims.  In September 2013, pursuant to a Joint Motion of the parties, the Court granted a motion vacating the December 2012 decision and remanding the case back to the Board for action consistent with the Joint Motion.  The Board subsequently remanded the case for additional development in April 2014.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that a VA examination completed in February 2012 did not address aggravation of the Veteran's back disability by his service-connected left ankle disability.  Therefore, the Board remanded this case in December 2012 to obtain a medical opinion regarding aggravation.  

In June 2014, another medical opinion was obtained.  The examiner stated that there were no opinions in medical literature to support the idea that lumbar degenerative disease can be caused or aggravated by antalgic gait.  The examiner stated that lumbar degenerative joint disease is the result of chronic weight bearing on the lumbar disc mechanism over extended time and not by variations in gait.  The examiner opined that the current lumbar degenerative disc disease is no worse than anticipated based on age alone.  

The rationale provided by the examiner does not adequately address aggravation, as the opinion did not address the Veteran's contentions of how his his back disability is worsened by his left ankle disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In statements in support of his claim, the Veteran has reported that his altered gait from his left ankle disability caused him to throw out his back and that his pain from his left ankle goes up his leg into his back.  The Board finds that a remand is warranted in order to obtain an addendum opinion from the VA examiner addressing aggravation. 

In addition, in December 2012, the Board remanded the issues of an initial compensable rating for erectile dysfunction and entitlement to a rating in excess of 10 percent for a residual circumcision scar for the AOJ to issue a statement of the case addressing the issue.  In January 2015, the AOJ issued a supplemental statement of the case (SSOC) with regard to those two issues.  A supplemental statement is not to be used to respond to a notice of disagreement on newly appealed issues that were not originally addressed in a statement of the case.  See 38 C.F.R. § 19.31(a) (2014).  Accordingly, a remand is necessary for issuance of a statement of the case.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the June 2014 examination for preparation of a supplemental opinion addressing the issue of aggravation.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.  

After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability is aggravated (permanently worsened) by his service-connected left ankle disability.  The examiner should consider the following:  

a) the Veteran's report that pain from his left ankle goes up his leg into his back;

b) the testimony at the September 2011 hearing that the Veteran has thrown his back out because of his altered gait.

The examiner should provide a detailed rationale for the opinions. If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  If the June 2014 VA examiner is not available, then the Veteran should be scheduled for a new VA examination to determine whether his back disability is permanently aggravated by his service-connected left ankle disability.

3.  Issue a Statement of the Case concerning the claims of an initial compensable rating for erectile dysfunction and an initial rating in excess of 10 percent for a scar, residual of circumcision.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.   

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for a back disability.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




